     Case 19-00008   Filed 03/04/20       Entered 03/05/20 15:21:31   Doc# 61    Page 1 of 1

                               PROCEEDING MEMORANDUM

Wednesday                                                                Anchorage, Alaska
March 4, 2020


 TIME                 CASE NUMBER, NAME, and CHAPTER
                      TYPE OF PROCEEDING and COUNSEL

10:30 a.m.       Case No. A19-00008-GS, In re DAVID EUGENE GEORGE,
                 Debtor. Ch 7.
                        TELEPHONIC Status Hearing Re: Motion for Relief
                        From Stay (DE# 32). Robert Crowther for the
                        Debtor; Josephine Piranio at (858)750-7619 for
                        Nationstar Mortgage LLC, d/b/a Mr. Cooper;
                        William Artus for Kenneth Battley, Trustee.
Adjourned to:                     2020 at         .m. for:

APPEARANCES:
                 Robert Crowther for the Debtor
                 Josephine Piranio for Nationstar Mortgage LLC. (telephonic)
                 William Artus for Kenneth Battley, standing trustee

SWORN AND EXAMINED:



Time on record   11:12:55             -      Time off Record          11:16:41

NOTES AND/OR ORDERS OF BANKRUPTCY JUDGE:

 X      A lodged order will be submitted by Ms. Piranio




           Court grants Nationstar Mortgage LLC’s Motion for Relief From
           Stay. Ms. Piranio to submit proposed order to the court.




                                                         /s/ Gary Spraker
                                                         BANKRUPTCY JUDGE
